1    VIRNA L. SANTOS, ESQ., SBN 150017
     Santos Law Group
2    1225 E. Divisadero Street
     Fresno, CA 93721
3    Office: (559) 500-3900
     Fax: (559) 500-3902
4

5

6

7                            IN THE UNITED STATES DISTRICT COURT

8                                 EASTERN DISTRICT OF CALIFORNIA

9

10   UNITEDS STATES OF AMERICA,                       )   CASE NO. 1:16-CR-00187 DAD
                                                      )
                                                      )   ORDER RE: DEFENDANT ROBERT
11                                 Plaintiff,         )
                                                      )   GONZALEZ’S REQUEST FOR LEAVE TO
12                     v.                             )   FILE DOCUMENT UNDER SEAL
                                                      )
13   ROBERT GONZALEZ,                                 )
                                                      )
14                                                    )
                                  Defendant.          )
                                                      )
15                                                    )
                                                      )
16                                                    )
17          This matter is before the Court on the request of defendant Roberto Gonzalez to file
18
     under seal his request to address medical issues and supporting exhibit. Based on the sensitive
19
     medical issues addressed in the defendant's request, it is appropriate that it be filed under seal.
20
     Accordingly, the defendant's sealing request is GRANTED. Defendant's motion and exhibit
21
     shall be filed under seal.
22
     IT IS SO ORDERED.
23

24      Dated:      January 15, 2020
                                                          UNITED STATES DISTRICT JUDGE
25
